 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION APR - 3 200
UNITED STATES OF AMERICA

 

 

 

 

Plaintiff, Deputy

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

CLERK, U.S. DISTRICT cough ]

 

 

V. 2:19-CR-199-Z-BR-1

JESSICA CANDELARIA ANGUIANO

COR CO? COR COD? (Or COR LOR (Or

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 19, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
Jessica Candelaria Anguiano filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Jessica Candelaria Anguiano was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Jessica Candelaria Anguiano; and ADJUDGES Defendant Jessica Candelaria Anguiano
guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, April Z , 2020. A

MATVHEW J. KACBMARYK
UNWED STATES DISTRICT JUDGE
